Order entered July 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00868-CV

                              BRIGETTA D’OLIVIO, Appellant

                                               V.

                                    GREG FOX, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05606

                                           ORDER
       Before the Court is appellant’s July 11, 2019 second motion for an extension of time to

file an amended brief. Appellant requests an extension until July 11. As of today’s date,

however, appellant has not filed an amended brief. Accordingly, we DENY the motion as moot.

       On the Court’s own motion, we ORDER appellant to file an amended brief by July 22,

2019. We caution appellant that further extension requests will be disfavored.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE